Case 1:20-cv-06516-VM Document 94-4 Filed 10/30/20 Page 1 of 3
Case 1:20-cv-06516-VM Document 94-4 Filed 10/30/20 Page 2 of 3
                Case 1:20-cv-06516-VM Document 94-4 Filed 10/30/20 Page 3 of 3


                                Inbound Ballot                    Outbound Ballot               Election Mail (Non Ballot)
  Week Start Date
                               Processing Score                   Processing Score                   Processing Score
               17-Oct                         94.90%                             86.73%                             95.26%
Please Note: this only includes scores for mailpieces that have been properly identified by the mailer as election mail,
outbound ballots, or inbound ballots and if it adhered to Service Performance Measurement business rules.
